DETAILED ACTION
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-metallized supports in combination with the electrical components to control the behavior of the PDLC must be shown or the feature(s) canceled from the claim(s).  (See claim 33 which includes the elements of claim 31).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 34, there is a lack of antecedent basis for “said PDLC morphology”.
In claim 35, there is a lack of antecedent basis for “said PDLC film”.
In claim 36, there is a lack of antecedent basis for “said PDLC film”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-34, 36-37, 39-40, 49-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi (U.S. Publication No. 2013/0083090).  Yamauchi teaches a PDLC (paragraphs 47-49) projection screen (fig. 1) comprising at least two transparent polymer supports 20, 21; at least one layer of liquid crystal dispersions 261 located between said at least two transparent polymer supports 24, 25 electrical components 420 to control the behavior of said PDLC projection screen.  
Regarding claim 32, “used for active screening methods” is considered an intended use.  Regarding claim 33, “used for passive screening methods” is considered an intended use.   Regarding claim 34, the applicant is directed to review fig. 2. Regarding claim 36, the supports must be either rigid, .  

Claim(s) 31-40 and 49-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Keefe (U.S. Publication No. 2008/0316395).  O’Keefe teaches a PDLC projection screen (paragraph 2 teaches use as a projection screen, paragraph 19 teaches PDLC), wherein said PDLC projection screen consists essentially of at least two transparent polymer supports 110; at least one layer of liquid crystal dispersions 114 located between said at least two transparent polymer supports; and, electrical components 112 to control the behavior of said PDLC projection screen.
Alternatively, O’Keefe teaches a PDLC projection screen (paragraph 2 teaches use as a projection screen), wherein said PDLC projection screen consists essentially of at least two transparent polymer supports 10; at least one layer of liquid crystal dispersions 15 located between said at least two transparent polymer supports; and, electrical components 11 to control the behavior of said PDLC projection screen.
Regarding claim 32, O’Keefe teaches in paragraph 266 electrically conductive surface(s) 11 may be any as disclosed in U.S. Patent 7,119,859.  U.S. Patent 7,119,859 teaches in col. 35, lines 58-61 that the conductive layer may be a metallized layer such as indium tin oxide. Active screening is being interpreted as an intended use.  Regarding claim 33, O’Keefe teaches in paragraph 266 electrically conductive surface(s) 11 may be any as disclosed in U.S. Patent 7,119,859.  U.S. Patent 7,119,859 teaches in col. 36, lines 8-10 that the conductive layer may be a non-metallized layer such as polythiophene.  Passive screening is being interpreted as an intended use. Regarding claim 35, the applicant is directed to review paragraphs 19 and 21.  Regarding claim 36, the supports must be either rigid, flexible or a combination of the two and therefore will inherently be one of the three.  Regarding .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Publication No. 20130083090) in view of Popovich (U.S. Publication No. 2010/0202725).  Yamauchi teaches the salient features of the claimed invention except for the type of droplets.  Popovich teaches, in paragraph 18 for example, that it was known to use droplets such as microdroplets in a PDLC projection screen.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Popovich for the purpose of using readily available manufacturing techniques.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Publication No. 20130083090).  Yamauchi teaches a PDLC (paragraphs 47-49) projection screen (fig. 1) comprising at least two transparent polymer supports 20, 21; at least one layer of liquid crystal dispersions 261 located between said at least two transparent metalized polymer supports 24, 25 In re Aller, 105 USPQ 233.
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Publication No. 20130083090) in view of Satoh (U.S. Publication No. 20120140147).  Yamauchi teaches the salient features of the claimed invention except for a sensor.  Satoh teaches that it was known to connect the PDLC screen to a sensor, 58, 59 such as a light sensor or location sensor. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Satoh for the purpose of alignment.
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe (U.S. Publication No. 2008/0316395) in view of Satoh (U.S. Publication No. 20120140147).  O’Keefe teaches the salient features of the claimed invention except for a sensor.  Satoh teaches that it was known to connect the PDLC screen to a sensor, 58, 59 such as a light sensor or location sensor. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Satoh for the purpose of alignment.

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive.
Art Rejections under 35 USC 102 and 103
The applicant argues that since the claim language has been amended to recite “consisting essentially of” then the claim recites only elements essential to its function besides those listed in the In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).”  
The applicant has chosen to utilize “consisting essentially of” rather than “consisting of”. The implication being that there are parts of the claim which are additional but do not materially affect the basic and novel characteristic(s)” of the claimed invention.  It is not clear which parts of claim 31 are basic and novel characteristic(s) and which parts are additional but do not materially affect the basic and novel characteristic(s).
MPEP 2111.03 (III) later states “For the purposes of searching for and applying prior art under 35 USC 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  The applicant has not pointed out which part of the claim contains the basic and novel characteristic(s) of the claimed invention and it is not apparent from the claim or specification what the applicant considers to be the basic and novel characteristic(s).   Thus, the claims are construed as equivalent to comprising.  Therefore, Yamauchi, anticipates the claims as recited even if Yamauchi teaches orientation films.
Additionally, there is a new grounds of rejection based on O’Keefe.  The new reference teaches just the elements recited in the claims without the orientations films. Therefore the newly applied rejections based on O’Keefe anticipate or render obvious the claims even interpreting the claim language “consisting essentially of” in claim 31 as recited.

Rejoinder
	The applicant has requested rejoinder of the non-elected claims based on the premise that the non-elected method steps incorporate all the limitations of the apparatus.  The request is denied. The 
	The election made on March 26, 2020 was without traverse.  As such it is the examiner’s belief that the restriction requirement does not need to be made final.  For expediting prosecution: As of at least the mailing date of the present office the restriction requirement is made Final.
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chari (U.S. Patent No. 7119859) is relied upon by O’Keefe to teach particular materials and material properties in a liquid crystal display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER E MAHONEY/               Primary Examiner, Art Unit 2852